DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 2-25-2022. As directed, claim 1 has been amended, claims 2 and 7-11 have been previously cancelled, and no new claims have been added. Thus, claims 1 and 3-6 are pending in the current application.

Response to Amendment
Applicant has amended claim 1 to address a minor informality. The previously held claim objection is hereby withdrawn.
Applicant has amended claim 1 to address a written description rejection. The previously held rejection under 35 USC 112(a) is hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks as filed page 7) that the combination of Moon and Kim, and separately the combination of Lin, Moon, and Kim fail to render obvious the newly recited sequential order of oscillation in amended claim 1. Examiner respectfully disagrees. Moon, relied on for independent control of multiple actuators in the previous Office Action, discloses that “the vibration generators 12 may cause their rotational speeds and/or intensity of the 
Applicant argues (see Remarks as filed pages 7-8) that Benet Pozo does not remedy the deficiencies of the previously cited combinations because Benet Pozo includes a different actuation system than Lin, Moon, or Kim. Examiner respectfully disagrees, and notes that the massage rails of Benet Pozo are not the relied upon portion of Benet Pozo relevant to Applicant’s disclosure. Rather, Benet Pozo renders obvious the clockwise direction of massage on the user’s abdomen to mimic a bowel movement direction to relieve constipation (see pages 11-12).

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 4 recites “be at a right angle are included,”. Examiner suggests deleting the phrase “are included” for clarity.
-Line 15 recites “the clockwise direction” which Examiner suggests amending to recite “a clockwise direction” for clarity and antecedence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2007/0167885) in view of Kim (KR 2002/93766) and Benet Pozo (WO 2017/042599).
Regarding claim 1, Moon discloses a massage apparatus (10) (paragraph 23, lines 1-6; Fig. 6) comprising at least two oscillators (each of 12 in Fig. 6) configured to receive supplied power (from power supply 14) and oscillate under control of a controller (from controller 15) (paragraph 23, lines 1-15), wherein the controller (15) is configured to sequentially control power supplied to the at least two oscillators (12) (see paragraph 37: the oscillators 12 can be independently controlled by supplying power to each oscillator differently, therefore the oscillators are configured to be controlled sequentially by controlling each one independently), wherein each of the at least two oscillators (12) comprise an eccentric oscillating body (1224) 
Moon fails to explicitly disclose that the at least two oscillators are perpendicular to each other, and thus fails to disclose that the oscillators respectively operate in upward/downward and rightward/leftward directions.
However, Kim teaches at least two oscillators (vibration motors 118; Fig. 4) wherein the at least two oscillators (118) are installed to allow oscillation directions thereof to be at right angles relative to each other (Fig. 4; see Translation at page 5, paragraph 3) as an alternate configuration of the oscillators for the purpose of massage. Kim further teaches that providing the oscillators (118) at right angles to each other provides the user with alternate vibrational directions imparted by the oscillators.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the oscillators disclosed by Moon such that the oscillators are arranged at right angles relative to each other, as taught by Kim, in order to deliver vibrational movement to the user in an alternate configuration.
Now modified Moon further includes oscillators wherein one oscillator of the at least two oscillators is configured to oscillate in leftward and rightward directions, and another of the at least two oscillators is configured to oscillate in upward and downwards directions, as the positioning of the oscillators taught by Kim (Fig. 4 of Kim), and the rotation of the oscillators taught by Moon (paragraph 33 of Moon), places one oscillator in a position wherein the longitudinal axis of the oscillator is oriented in a vertical direction, and thus rotation of the oscillator occurs in a left/right direction, and the second oscillator is positioned so that the 
While now modified Moon teaches a controller (see Moon at paragraph 37), modified Moon does not explicitly disclose that the controller is configured to sequentially control power to the at least two oscillators in a direction of bowel movement.
However, Benet Pozo teaches at least two massage units (10; Fig. 10) wherein the controller is configured to sequentially control power supplied to the at least two massage units (10) to perform oscillations in a massage pattern that mimics an order of a bowel movement direction, wherein the controller is configured to perform an ordered oscillation of the at least two massage units such that the massage units (10) operate sequentially in an order pattern of directions wherein the order pattern of directions is in the clockwise direction when viewed in front of a user (page 11, lines 1-7, and page 12, lines 10-17 each describe a massage pattern that propagates in a clockwise direction along the portions of the patient’s colon, as is also depicted in Fig. 10; page 8, lines 3-4 indicate that the embodiment of Fig. 10 can be controlled similarly to previous embodiments; page 2, lines 34-35 and page 3, lines 1-5 describe how each of a plurality of oscillators can be independently controlled by the controller in a sequential manner). Benet Pozo further indicates that providing such a massage sequence allows for a massage function to be performed along the course (transverse, and descending) of the colon (page 12, lines 10-17) which is known to encourage peristalsis of the colon to relieve constipation (page 1, lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Moon such that each of the oscillators are independently controlled to move in sequential patterns .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/0068886) in view of Moon (US 2007/0167885), Kim (KR 2002/93766), and Benet Pozo (WO 2017/042599).
Regarding claim 1, Lin discloses a massage apparatus (generally mounting belt 10; Fig. 1; paragraph 16, lines 1-6) comprising at least two oscillators (each of vibrators 113 in Fig. 3) configured to receive supplied power and oscillate under control of a controller (30) (paragraph 16, lines 1-5 and 13-18; paragraph 18, lines 1-5; paragraph 19, lines 7-14; Fig. 1).
Lin fails to disclose wherein the at least two oscillators are configured to allow for oscillation in directions at right angles thereof such that one oscillator moves in a leftward and rightward direction while the other moves in an upward and downward direction, and further include an eccentric oscillating body with a semi-circular cylindrical shape and a motor configured to rotate a shaft, nor that the controller is configured to sequentially power the oscillators in a direction of bowel movement.
However, Moon teaches oscillators (12; Fig. 7) that comprise an eccentric oscillating body (1224) having a semicircular-cylindrical shape (Fig. 10; paragraph 33, lines 1-5) and a motor (121) configured to rotate a rotating shaft (1221) of the eccentric oscillating body (1224) (paragraph 33, lines 1-5; Fig. 7), and wherein the controller (15) is configured to sequentially control power supplied to the at least two oscillators (12) (see paragraph 37: the oscillators 12 can be independently controlled by supplying power to each oscillator differently, therefore the oscillators are configured to be controlled sequentially by controlling each one independently). Moon further indicates that the oscillators are able to provide elliptical vibrations (paragraph 23, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillators disclosed by Lin with the oscillators and control method taught by Moon in order to provide an eccentric body, a motor, and a rotating shaft to the oscillator and a controller configured to supply independently control each oscillator thereby allowing the oscillators to provide elliptical vibration patterns, to be manufactured to be a smaller size while still producing large vibrations, and to provide additional vibrational patterns to the user.
Now modified Lin fails to disclose that the oscillators are arranged at right angles to each other, and that the controller is configured to sequentially power the oscillators in a bowel direction movement by performing ordered oscillation of the at least two oscillators such that they operate sequentially in an ordered pattern of oscillation directions in the clockwise direction when viewed in front of a user.
However, Kim teaches at least two oscillators (vibration motors 118; Fig. 4) wherein the at least two oscillators (118) are installed to allow oscillation directions thereof to be at right angles relative to each other (Fig. 4; see Translation at page 5, paragraph 3) as an alternate configuration of the oscillators for the purpose of massage. Kim further teaches that providing the oscillators (118) at right angles to each other provides the user with alternate vibrational directions imparted by the oscillators.

Now modified Lin further includes oscillators wherein one oscillator of the at least two oscillators is configured to oscillate in leftward and rightward directions, and another of the at least two oscillators is configured to oscillate in upward and downwards directions, as the positioning of the oscillators taught by Kim (Fig. 4 of Kim), and the rotation of the oscillators taught by Moon (paragraph 33 of Moon), places one oscillator in a position wherein the longitudinal axis of the oscillator is oriented in a vertical direction, and thus rotation of the oscillator occurs in a left/right direction, and the second oscillator is positioned so that the longitudinal axis of the oscillator spans in a horizontal direction and thus the oscillator rotates in an up/down direction.
While now modified Lin teaches a controller (Lin controller 30), modified Lin does not explicitly disclose that the controller is configured to sequentially control power to the at least two oscillators in a direction of bowel movement.
However, Benet Pozo teaches at least two massage units (10; Fig. 10) wherein the controller is configured to sequentially control power supplied to the at least two massage units (10) to perform oscillations in a massage pattern that mimics an order of a bowel movement direction, wherein the controller is configured to perform an ordered oscillation of the at least two massage units such that the massage units (10) operate sequentially in an order pattern of directions wherein the order pattern of directions is in the clockwise direction when viewed in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Lin such that each of the oscillators are independently controlled to move in sequential patterns mimicking the clockwise direction of the bowel movement direction, in order to encourage peristalsis and relieve constipation, as taught by Benet Pozo.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/0068886) in view of Moon (US 2007/0167885), Kim (KR 2002/93766), and Benet Pozo (WO 2017/042599), as applied to claim 1 above, in further view of Sidhu (US 2015/0011921) and Burgess (US 2005/0059909).
Regarding claim 3, Lin in view of Moon, Kim, and Benet Pozo disclose the massage apparatus of claim 1, as discussed above.
Lin further discloses a plurality of protrusions (221) fixed by a blocking plate (22) to a front surface of a support plate (11) with the oscillators (113) installed on a rear surface thereof (see Lin Figs. 2-3; paragraph 16, lines 1-10 and paragraph 17, lines 1-25).

However, Sidhu teaches a plurality of protrusions (12) that are made from ceramics (paragraph 37, lines 1-7). Sidhu further teaches that the ceramic material is substantially rigid (paragraph 37), and that the protrusions are made to provide trigger point therapy (paragraph 34, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed by modified Lin to be constructed from a ceramic material, as taught by Sidhu, such that the protrusions are substantially rigid for trigger point therapy.
Further modified Lin fails to disclose that the ceramic protrusions are fixed by skin foam to the support plate.
However, Burgess teaches a massage implement (12) that includes a series of rubber protrusions (15; Fig. 2) wherein the massager (12) is comprised of a foam, and further teaches that foam is a suitable material for contacting the patient’s skin (paragraph 31, lines 1-5).
Therefore, it would have been obvious to form the blocking plate disclosed by Lin of a foam material as taught by Burgess, such that the protrusions (221 of Lin) are fixed to the blocking plate (22 of Lin), and further that the blocking plate is made from a suitable material for interfacing with the patient.
Regarding claim 4, Lin in view of Moon, Kim, Benet Pozo, Sidhu, and Burgess disclose the massage apparatus of claim 3, as discussed above.

Regarding claim 5, Lin in view of Moon, Kim, Benet Pozo, Sidhu, and Burgess disclose the massage apparatus of claim 4, as discussed above.
Lin further discloses the massage apparatus comprising handle holes formed on both ends of the massage apparatus to be easily gripped with hands (see annotated Fig. 8, handle holes are the openings between the material attaching each of sections 11 and 14 together).  

    PNG
    media_image1.png
    385
    627
    media_image1.png
    Greyscale

Regarding claim 6, Lin in view of Moon, Kim, Benet Pozo, Sidhu, and Burgess disclose the massage apparatus of claim 4, as discussed above.
Lin further discloses belt fixing holes to or from which a wearing belt (sections 11 and 14) is attached or detached and which are formed on both end walls of the massage apparatus (10) (see annotated Fig. 8 below; paragraph 16, lines 1-12, each section can be attached and detached to each other).

    PNG
    media_image2.png
    330
    540
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785